DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 101 35 690 (hereinafter referred to as DE ‘690).
	In regard to claim 15, as shown in figure 1, DE ‘690 discloses a filter element having a filter media pack (12) including a filter medium. The filter medium pack (12) has an air inlet side and an air outlet side. A radial seal member (30) is disposed on a positionable coupling element (16) circumscribing at least a portion of the filter medium pack (12). The filter element has a first axial length, as shown in figure 2, when the positionable coupling element (16) is in an extended sealing position and has a second axial length, as shown in figure 3, when the positionable coupling element (16) is in a collapsed position. The first axial length is shown to be greater than the second axial length. It is noted that a position of the seal member can be considered a “sealing position”. Thus, the extended position of the positionable coupling element (16) can be considered an extended sealing position, as broadly recited in the claim. 
	In regard to claim 17, the radial seal member (30) can be considered to include one or more radially extending lip seals.
Allowable Subject Matter
Claims 1 – 14, 18, and 19 are allowed.
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1 – 14 were allowed in the previous office action (Non-Final Rejection mailed May 10, 2021 and a statement of the reasons for allowance was provided therein. Claims 16 and 18 – 20 were indicated to include allowable subject matter in the previous office action. Claim 18 has been amended to place it in independent form and is now allowed for the same reasoning as discussed in the previous office action. 

Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments in regard to independent claim 15. Applicant argues that DE ‘690 does not disclose a positionable coupling element that is in an “extended sealing position”. Applicant argues that DE ‘690 discloses the sealing strip (16), or positionable coupling element, is sealed against the wall in the collapsed position of figure 3, and the expanded position is not a sealing position. The examiner notes that the term “sealing position” is not specifically defined. The examiner broadly considers a position of a sealing element to be a sealing position . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773